            Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 1 of 54




 1 PAUL J. ANDRE (State Bar No. 196585)
   pandre@kramerlevin.com
 2 LISA KOBIALKA (State Bar No. 191404)
   lkobialka@kramerlevin.com
 3
   JAMES HANNAH (State Bar No. 237978)
 4 jhannah@kramerlevin.com
   KRISTOPHER KASTENS (State Bar No. 254797)
 5 kkastens@kramerlevin.com
   AUSTIN MANES (State Bar No. 284065)
 6 amanes@kramerlevin.com
   KRAMER LEVIN NAFTALIS & FRANKEL LLP
 7
   990 Marsh Road
 8 Menlo Park, CA 94025
   Telephone: (650) 752-1700
 9 Facsimile: (650) 752-1800

10 Attorneys for Plaintiff
   FINJAN, INC.
11

12
                                IN THE UNITED STATES DISTRICT COURT
13
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
                                      SAN FRANCISCO DIVISION
15

16

17 FINJAN, INC., a Delaware Corporation,         Case No.: 3:17-cv-06946-JST

18                 Plaintiff,                    PLAINTIFF FINJAN, INC.’S NOTICE
                                                 OF SUPPLEMENTAL AUTHORITY
19          v.
20 ZSCALER, INC., a Delaware Corporation,

21
                   Defendant.
22

23

24

25

26

27

28


     FINJAN’S NOTICE OF SUPP. AUTHORITY                            CASE NO.: 3:17-cv-06946-JST
            Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 2 of 54




 1         Plaintiff Finjan, Inc. (“Finjan”) writes to notify the Court of relevant supplemental authority
 2 regarding issues presented in the Court’s Order to Show Cause (Dkt. No. 87) and Zscaler’s Motion for

 3 Extension of Time (Dkt. No. 98). Today, the United States Patent and Trademark Office issued a Final

 4 Written Decision affirming the patentability of all 25 claims of U.S. Patent No. 7,975,305 (the “‘305

 5 Patent”) in IPR2017-01738.

 6         The ‘305 Patent is asserted in this case and Zscaler relied on the potential outcome of this IPR
 7 to support its Motion for Extension of Time (Dkt. No. 98 at 2). A copy of the Final Written Decision

 8 is attached hereto as Exhibit A for the Court’s convenience.

 9

10

11
                                                         Respectfully submitted,
12
     DATED: January 24, 2019                        By: /s/ Austin Manes
13                                                      Paul J. Andre (State Bar No. 196585)
                                                        Lisa Kobialka (State Bar No. 191404)
14                                                      James Hannah (State Bar No. 237978)
                                                        Kristopher Kastens (State Bar No. 254797)
15
                                                        Austin Manes (State Bar No. 284065)
16                                                      KRAMER LEVIN NAFTALIS
                                                        & FRANKEL LLP
17                                                      990 Marsh Road
                                                        Menlo Park, CA 94025
18                                                      Telephone: (650) 752-1700
19                                                      pandre@kramerlevin.com
                                                        lkobialka@kramerlevin.com
20                                                      jhannah@kramerlevin.com
                                                        kkastens@kramerlevin.com
21                                                      amanes@kramerlevin.com
22                                                       Attorneys for Plaintiff
23                                                       FINJAN, INC.

24

25

26

27

28
                                                        1
     FINJAN’S NOTICE OF SUPP. AUTHORITY                                      CASE NO.: 3:17-cv-06946-JST
Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 3 of 54




                      EXHIBIT A
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 4 of 54




Trials@uspto.gov                                               Paper 57
571-272-7822                                  Entered: January 24, 2019



       UNITED STATES PATENT AND TRADEMARK OFFICE
                       ____________

        BEFORE THE PATENT TRIAL AND APPEAL BOARD
                       ____________


                     ESET, LLC and ESET spol s.r.o.,
                            Petitioner,

                                  v.

                           FINJAN, INC,
                           Patent Owner.
                           ____________

                        Case IPR2017-01738
                        Patent 7,975,305 B2
                           ____________


Before THOMAS L. GIANNETTI, PATRICK M. BOUCHER, and
ZHENYU YANG, Administrative Patent Judges.

BOUCHER, Administrative Patent Judge.




                   FINAL WRITTEN DECISION
               35 U.S.C. § 318(a) and 37 C.F.R. § 42.73
    Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 5 of 54




IPR2017-01738
Patent 7,975,305 B2


      In response to a Petition (Paper 2, “Pet.”) filed by ESET, LLC, and
ESET spol s.r.o. (collectively, “Petitioner”), we instituted an inter partes
review of claims 1–25 of U.S. Patent No. 7,975,305 B2 (“the ’305 patent”).
Paper 10 (“Dec.”); Paper 19. During the trial, Finjan, Inc. (“Patent Owner”)
filed a Response (Paper 311, “PO Resp.”) to which Petitioner filed a Reply
(Paper 37, “Reply”) and Patent Owner filed a Sur-Reply (Paper 49, “Sur-
Reply”).2 Both parties filed Motions to Exclude evidence filed by the other
side, with subsequent responsive briefing. Papers 46, 47, 51, 52, 54, 55. An
oral hearing was held with the parties, and a copy of the transcript was
entered into the record. Paper 56 (“Tr.”).
      We have jurisdiction under 35 U.S.C. § 6. This Decision is a Final
Written Decision under 35 U.S.C. § 318(a) as to the patentability of the
claims on which we instituted trial. Based on the record before us, Petitioner
has not shown, by a preponderance of the evidence, that any claim of the
’305 patent is unpatentable.




1
 Paper 31 is a redacted version of Patent Owner’s complete Response, filed
with restricted access as Paper 30. We do not rely on the redacted portions
of the Response in this Decision, and therefore cite to the publicly available
version.
2
  Filing of the Sur-Reply was authorized in accordance with the Board’s
2018 Revised Trial Practice Guide. Paper 44. We denied Petitioner’s
request to file a Sur-Sur-Reply because the “filing of a Sur-Sur-Reply is not
contemplated by the revisions to the Practice Guide.” Paper 50, 3.
                                      2
    Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 6 of 54




IPR2017-01738
Patent 7,975,305 B2


                             I. BACKGROUND
                             A. The ’305 Patent
                                1. Disclosure

      The ’305 patent relates to network security, including scanning of
mobile content for exploits through “behavioral analysis,” in which
incoming content is analyzed in terms of its programmatic behavior—“[a]s
distinct from prior art approaches that search for byte patterns.” Ex. 1001,
1:24–25, 1:64–67. “Exploits” are “[p]ortions of code that are malicious”;
the ’305 patent provides an example that uses JavaScript to create a window
that fills an entire screen, leaving the user unable to access any underlying
windows. Id. at 5:65–6:3.
      Figure 2 of the ’305 patent is reproduced below.




                                       3
    Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 7 of 54




IPR2017-01738
Patent 7,975,305 B2


Figure 2 provides a simplified block diagram of an adaptive rule-based
content scanner system, which is “able to adapt itself dynamically to scan a
specific type of content, such as inter alia JavaScript, VBScript, URI, URL
and HTML.” Id. at 6:14–17, 2:10–14. The ’305 patent explains that the
adaptive rule-based scanner of Figure 2 “is preferably designed as a generic
architecture that is language-independent, and is customized for a specific
language through use of a set of language-specific rules.” Id. at 8:43–46. In
addition, “security violations, referred to as exploits, are described using a
generic syntax, which is also language-independent.” Id. at 8:54–56.
      Adaptive rule-based scanner 200 includes three main components:
(1) tokenizer 210, which recognizes and identifies constructs (i.e., “tokens”)
within a byte source code; (2) parser 220, which controls the process of
scanning incoming content, such as with a parse tree data structure that
represents the incoming content; and (3) analyzer 230, which checks for
exploits by searching for specific patterns of content that indicate an exploit.
Id. at 9:9–14, 10:45–55, 2:54–57. Sub-scanner 270 is another adaptive rule-
based scanner used to scan a subsection of input being processed by scanner
200. Id. at 12:43–44. Pattern matching engine 260 performs pattern
matching for both parser 220 and analyzer 230, such as by accepting an
input list of regular-expression elements describing a pattern of interest and
an input list of nodes from the parse tree to be matched against the pattern of
interest, and outputting a Boolean flag indicating whether a pattern is
matched. Id. at 13:13–29.

                                       4
    Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 8 of 54




IPR2017-01738
Patent 7,975,305 B2


      Figure 9 of the ’408 patent is reproduced below.




Figure 9 is a simplified block diagram that illustrates a desktop-computer
implementation of an adaptive rule-based content scanner. Id. at 19:26–30.
Network interface 910 receives TCP/IP content from the Internet, and
network traffic probe 920 passes incoming traffic to its destination, such as
to a browser, email client, or other Internet application. Id. at 19:30–38.
Network traffic probe 920 also “selectively diverts” incoming network
traffic to adaptive rule-based scanner 930, which scans and analyzes content
to detect the presence of exploits. Id. at 19:38–42. In the context of
Figure 1 (not reproduced here), the Specification of the ’305 patent explains
that a pre-scanner uses “conventional signature technology” to scan content,
and can thereby “quickly determine if content is innocuous, but over-blocks
on the safe side.” Id. at 8:5–8. The pre-scanner, thus, is “useful for
recognizing content that poses no security threat,” with the adaptive rule-
based scanner “perform[ing] much more intensive processing” for “further
diagnosis” on content that is “potentially malicious.” Id. at 8:9–21.
                                       5
    Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 9 of 54




IPR2017-01738
Patent 7,975,305 B2


According to the ’305 patent, “[i]t is expected that pre-scanner 150 filters
90% of incoming content, and that only 10% of the content requires
extensive scanning by [the adaptive rule-based scanner].” Id. at 8:23–25.
      Database 940 is maintained with coded exploit rules “in the form of
deterministic or non-deterministic finite automata, which perform pattern
matches appropriate to exploits under consideration.” Id. at 19:42–46. If
adaptive rule-based scanner 930 does not detect a match with a potential
exploit, the content is routed to its destination. Id. at 19:46–48. Conversely,
if adaptive rule-based scanner detects the presence of potential exploits, the
suspicious content is passed to content blocker 950, which removes or
inoculates the content. Id. at 19:48–51. Rules update manager 960
periodically receives modified and new rules over the Internet, and updates
database 940 to keep database 940 current. Id. at 19:52–55.


                                2. Illustrative Claim
      Independent claim 1 of the ’305 patent, reproduced below, recites a
“security system for scanning content within a computer,” and is illustrative
of the claims at issue, with independent claims 13 and 25 respectively
reciting corresponding methods and computer-readable storage media. See
Pet. 6–11 (tables provided by Petitioner illustrating correspondence of
limitations in these claims).
      1. A security system for scanning content within a computer,
      comprising:


                                         6
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 10 of 54




IPR2017-01738
Patent 7,975,305 B2


             a network interface, housed within a computer, for
      receiving incoming content from the Internet on its destination to
      an Internet application running on the computer;
             a database of parser and analyzer rules corresponding to
      computer exploits, stored within the computer, computer exploits
      being portions of program code that are malicious, wherein the
      parser and analyzer rules describe computer exploits as patterns
      of types of tokens, tokens being program code constructs, and
      types of tokens comprising a punctuation type, an identifier type
      and a function type;
            a rule-based content scanner that communicates with said
      database of parser and analyzer rules, operatively coupled with
      said network interface, for scanning incoming content received
      by said network interface to recognize the presence of potential
      computer exploits therewithin;
             a network traffic probe, operatively coupled to said
      network interface and to said rule-based content scanner, for
      selectively diverting incoming content from its intended
      destination to said rule-based content scanner; and
             a rule update manager that communicates with said
      database of parser and analyzer rules, for updating said database
      of parser and analyzer rules periodically to incorporate new
      parser and analyzer rules that are made available.

Ex. 1001, 29:44–30:47.


                                B. Evidence
      Petitioner relies on the following references.
Chandnani         US 7,636,945 B2           Dec. 22, 2009       Ex. 1013
Freund            US 5,987,611              Nov. 16, 1999       Ex. 1014

                                      7
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 11 of 54




IPR2017-01738
Patent 7,975,305 B2


      In addition, Petitioner provides Declarations by Eugene H. Spafford,
Ph.D. Exs. 1006, 1032. Dr. Spafford was cross-examined by Patent Owner,
and a transcript of his deposition entered into the record. Ex. 2011. Patent
Owner provides Declarations of Nenad Medvidovic, Ph.D., and Phil
Hartstein. Exs. 2008, 2012. Dr. Medvidovic and Mr. Hartstein were cross-
examined by Petitioner, and transcripts of their depositions entered into the
record. Exs. 1033, 1034.


                  C. Instituted Grounds of Unpatentability
      The Petition challenges claims 1–25 over Chandnani alone and over
Freund in combination with Chandnani. Pet. 18–62. In the Institution
Decision, we identified an inconsistency in the Petition’s presentation “in
that it characterizes all of its challenges over Chandnani alone as anticipation
challenges . . . but presents arguments that are clearly directed to
obviousness challenges for claims 4–12 and 16–24.” Dec. 8 (citing Pet. 18,
37–41). For example, in addressing claims 4 and 16, the Petition asserts that
a modification to Chandnani “would have been obvious or obvious to try,”
and similar assertions are made with respect to claims 5–12 and 17–24.
Pet. 37, 39 (“a person of ordinary skill would have found it obvious . . .”), 40
(same). In the Institution Decision, we found Petitioner’s intent sufficiently
clear, and treated the challenges to claims 4–12 and 16–24 as obviousness
challenges over Chandnani alone. Dec. 8.



                                       8
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 12 of 54




IPR2017-01738
Patent 7,975,305 B2


         With respect to those challenges, Patent Owner argues that “the
Supreme Court foreclosed the type of flexibility exercised by the Board in
its Institution Decision.” PO Resp. 27 (citing SAS Institute, Inc. v. Iancu,
138 S. Ct. 1348, 1356 (2018) (“Nothing suggests the Director enjoys a
license to depart from the petition and institute a different inter partes review
of his own design.”)). We do not reach this argument. As we explain
below, we find that Chandnani does not disclose a key limitation of the
independent claims, so that the Chandnani-based challenges of claims 4–12
and 16–24 fail regardless of whether they are treated as anticipation or
obviousness challenges.
         Our original Institution Decision denied institution of the challenge to
claims 1–25 for obviousness over the combination of Freund and Chandnani
because “Freund was considered extensively by the Office during
prosecution, including no fewer than five Office Actions in which the
Examiner and Applicant negotiated the scope of the claims in light of the
teachings of Freund.” Dec. 25. In light of SAS Institute’s holding that a
final written decision under 35 U.S.C. § 318(a) must decide the patentability
of all claims challenged in a petition for inter partes review, we notified the
parties that “we modify our Institution Decision to institute on all of the
challenged claims and all of the grounds presented in the Petition.” Paper
19, 2.
         Patent Owner contested that decision, requesting, in part, “that the
proceedings be terminated pursuant to 35 U.S.C. § 325(d) because as

                                         9
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 13 of 54




IPR2017-01738
Patent 7,975,305 B2


recognized in the Original Institution Decision and the Modified Institution
Decision, the Petition presented ‘the same or substantially the same prior art
or arguments previously were presented to the Office.’” Paper 21, 10 (citing
Dec. 25–26; Paper 19, 3). We denied that request because “we have been
instructed that the Office SAS Guidance is to be interpreted with the weight
of Office policy as precluding termination of a partially instituted
proceeding in response to SAS Institute.” Paper 28, 10. Accordingly, we
address the combination of Freund and Chandnani below.


              D. Real Parties in Interest and Related Proceedings
      The parties identify only themselves as real parties in interest. Pet. 1;
Paper 3, 1.
      The ’305 patent is asserted by Patent Owner against Petitioner in Civil
Action No. 3:17-cv-00183-CAB-BGS (S.D. Cal.). Pet. 1; Paper 3, 1.
      The ’305 patent is also the subject of Reexamination Control No.
90/013,660, and the Board’s decision holding claims 1, 2, 5, and 13
unpatentable is currently on appeal to the Federal Circuit. Pet. 1; Paper 3, 1;
Ex parte Finjan, Inc., Appeal No. 2017-010477 (PTAB July 2, 2018).


                                II. MOTIONS
        A. Motion for Entry of Default Protective Order and to Seal
      Patent Owner moves (1) for entry of the Board’s Default Protective
Order, filed by Patent Owner as Exhibit 2026, and (2) to seal portions of its

                                      10
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 14 of 54




IPR2017-01738
Patent 7,975,305 B2


Response and portions of Mr. Hartstein’s Declaration, filed as Exhibit 2012.
Paper 32, 1. The Motion asserts that portions of these documents
“[c]ontain[] highly confidential information regarding licensing practices.”
Id. In particular, Patent Owner asserts that “information regarding certain
licenses, and the development efforts and strategies at Finjan, would allow
competitors to access information that would significantly harm Finjan’s
competitive position in the marketplace.” Id. at 3.
      Petitioner has not opposed the Motion. Patent Owner indicates that it
“conferred with Petitioner regarding the scope of the Default Protective
Order,” and that “Petitioner does not object to entry of the Default Protective
Order.” Id. at 4.
      Except as ordered otherwise, proceedings before the Board are
available to the public. The Board’s standards for granting motions to seal
are discussed in Garmin International v. Cuozzo Speed Technologies, LLC,
Case IPR2012-00001, slip op. (PTAB March 14, 2013) (Paper 34). In
summary, there is a strong public policy for making all information covered
in inter partes review proceedings open to the public. The standard for
granting a motion to seal is “good cause.” 37 C.F.R. § 42.54. The moving
party bears the burden of showing that the relief requested should be
granted. 37 C.F.R. § 42.20(c). This includes showing that the information
is truly confidential, and that such confidentiality outweighs the strong
public interest in having an open record. A motion to seal is required to
include a certification that the moving party has in good faith conferred, or

                                      11
    Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 15 of 54




IPR2017-01738
Patent 7,975,305 B2


attempted to confer, with the opposing party in an effort to come to an
agreement on the scope of the protection sought. Garmin at 3.
      Patent Owner makes a sufficient showing with respect to each of these
factors, and the amount of information sought to be sealed is appropriately
limited. We accordingly grant the motion.


                 B. Petitioner’s Motion to Exclude Evidence
      Petitioner filed a Motion to Exclude Exhibits 2008–2010 and
2012–2025, as well as “those portions of the Patent Owner’s Response
(Paper 30) that rely on the foregoing exhibits.” Paper 46, 1. These include
the Declarations of Dr. Medvidovic and Mr. Hartstein. Exs. 2008, 2012.
With respect to these Declarations, Petitioner agreed at the oral hearing that,
rather than arguing to exclude the testimony, it should “really be arguing for
limited weight.” Tr. 37:25–38:5. We consider the motion in that context.3

3
  The objections underlying Petitioner’s Motion to Exclude Evidence were
not timely filed. 37 C.F.R. § 42.64(b)(1) (requiring filing of an objection
“within five business days of service of evidence to which the objection is
directed”); see Paper 46, 2 n.1 (acknowledging filing of objections after
more than five business days). Petitioner provides no legal support for its
contention that service by Patent Owner late in the day “result[s] in de facto
service” on the next day. See Paper 46, 2 n.1. Petitioner alternatively
contends that it should be accorded a one-day extension “[a]s an
accommodation” because it agreed to a one-day extension for the filing of
Patent Owner’s Response. Id.; see Tr. 39:6–40:2. Although we encourage
reciprocal courtesy among parties, we are not in a position to police the
granting of such courtesy, particularly after the fact. Nevertheless, in the
interest of a complete record, we address the merits of Petitioner’s Motion.
                                      12
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 16 of 54




IPR2017-01738
Patent 7,975,305 B2


      First, with respect to Dr. Medvidovic’s Declaration, Petitioner
contends that Dr. Medvidovic “lacks the knowledge and experience
necessary” to provide testimony regarding “how Chandnani and Freund
would have been understood by a person of ordinary skill in the art in
August 2004, when the application that matured as the ’305 patent was
filed.” Paper 46, 2–3. According to Petitioner, Dr. Medvidovic’s
experience after the 2004 filing date is “irrelevant.” Id. at 3–5 (Petitioner
highlighting that “[o]nly two of his graduated PhD students did so before
2004,” that no conferences chaired or co-chaired by Dr. Medvidovic were
prior to 2004, that Dr. Medvidovic edited only one journal prior to August
2004, that several books edited by Dr. Medvidovic are dated after August
2004, and discounting work performed in 2013–2015).
      We disagree with such a characterization. Experience obtained after a
certain date may still usefully inform what a person of skill in the art would
have understood as of that date, and we discern insufficient reason to
discount it. See T. Rowe Price Investment Servs., Inc. v. Secure Access,
LLC, Case CBM2015-00027, slip op. at 21–22 (PTAB June 13, 2016)
(Paper 31) (“In holding that, to testify as an expert under FRE 702, one must
be qualified as an expert in the pertinent art, the Federal Circuit has not
placed temporal restrictions, such as requiring an expert be qualified in the
pertinent art at the time of the invention”) (citing Sundance, Inc. v. DeMonte
Fabricating Ltd., 550 F.3d 1356, 1363–64 (Fed. Cir. 2008)); U.S. Endoscopy
Group, Inc. v. CDX Diagnostics, Inc., Case IPR2014-00639, slip op. at 18

                                       13
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 17 of 54




IPR2017-01738
Patent 7,975,305 B2


(PTAB Sept. 14, 2015) (Paper 27) (“A witness must provide testimony
about the level of skill in the art as of the critical date; however, the witness
need not have acquired that knowledge as of the critical date.”).
      Petitioner also attacks the pertinence of Dr. Medvidovic’s experience
as insufficiently related to anti-virus or malware work. Id. But as Patent
Owner emphasizes, Dr. Medvidovic has significant relevant experience that
includes tenured university positions, a position as Editor-in-Chief of IEEE
Transactions on Software Engineering, the supervision of seventeen
graduated doctoral students in the field of computer science, and the
publication of numerous refereed journal articles and book chapters in the
field of computer science. Ex. 2028, 5–63; Paper 52, 4–6. In addition, “Dr.
Medvidovic has been qualified as an expert in many district court litigations
concerning [Patent Owner’s] patents, including the ‘305 Patent.” Paper 52,
5–6 (citing Finjan, Inc. v. Blue Coat Systems LLC, Case No. 5-15-cv-03295,
Dkt. No. 505 at 898:20–25 (N.D. Cal.); Finjan, Inc. v. Sophos, Inc., Case
No. 3-14-cv-01197, Dkt. No. 364 at 760:12–15 (N.D. Cal.)).
      According to Petitioner, Dr. Medvidovic “also demonstrated that his
opinions are unreliable by relying on hearsay third-party webpages from
2016.” Paper 46, 5. But expert witnesses are permitted to rely on hearsay
and other forms of inadmissible evidence “[i]f experts in the field would
reasonably rely on those kinds of facts or data in forming an opinion on the
subject.” Fed. R. Evid. 703.



                                       14
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 18 of 54




IPR2017-01738
Patent 7,975,305 B2


      We discern insufficient compelling reasons presented by Petitioner
not to accord due weight to the testimony of Dr. Medvidovic, and
accordingly deny the motion in this respect.
      Second, with respect to Mr. Hartstein’s Declaration and various
exhibits identified by Petitioner, we do not rely on such evidence in our
analysis. Petitioner’s Motion is therefore moot with respect to such
evidence.


               C. Patent Owner’s Motion to Exclude Evidence
      Patent Owner moves to exclude the Declarations of Dr. Spafford (Exs.
1006, 1032) and the deposition testimony of its own declarants (Exs. 1033,
1034). Paper 47, 1. Patent Owner’s Motion is grounded in its contention
that “Petitioner’s Reply improperly introduced new arguments, including
new bases of invalidity, and evidence that are inadmissible under 37 C.F.R.
§ 42.61 and are properly subject to exclusion.” Id. (citing Belden Inc. v.
Berk-Tek LLC, 805 F.3d 1064, 1081 (Fed. Cir. 2015)). In addition, Patent
Owner contends that Dr. Spafford’s Declarations “should similarly be
excluded because his opinions are conclusory, unreliable and could have
been submitted earlier with its Petition.” Id. at 5. Accordingly, “Patent
Owner respectfully requests the Board exclude and not consider new
evidence introduced in the Reply because it was available at the time that
Petitioner filed its Petition.” Id. (citing Office Patent Trial Practice Guide,



                                       15
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 19 of 54




IPR2017-01738
Patent 7,975,305 B2


77 Fed. Reg. 48,756, 48,767 (Aug. 14, 2012); Scotts Co. v. Encap LLC, Case
IPR2013-00110, slip op. at 5–6 (PTAB June 24, 2014) (Paper 79)).
      We exercise our discretion and decline to exclude either the Reply or
the evidence identified by Petitioner. Those materials include relevant
argument and evidence that bear on other issues in the proceeding.
Nevertheless, because we agree with Patent Owner that new arguments are
introduced with respect to the combination of Freund and Chandnani, we
limit our consideration of those materials as we discuss more fully in our
analysis below. We are also insufficiently persuaded by Patent Owner’s
arguments that we should exclude the deposition testimony of its own
declarants. See Paper 47, 7 (arguing Petitioner’s reliance on deposition
transcripts is “misleading and confusing,” “taken out of context,”
“inadmissible under FRE 402 and 403,” and “unfairly prejudicial”). Patent
Owner was afforded adequate opportunity to place its declarants’ cross-
examination testimony in context during the proceeding, including through
redirect examination and its authorized filing of a Sur-Reply.


                               III. ANALYSIS
                             A. Legal Principles
      To establish anticipation, each and every element in a claim, arranged
as recited in the claim, must be found in a single prior art reference. Net
MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1369 (Fed. Cir. 2008);
Karsten Mfg. Corp. v. Cleveland Golf Co., 242 F.3d 1376, 1383 (Fed. Cir.

                                      16
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 20 of 54




IPR2017-01738
Patent 7,975,305 B2


2001). While the elements must be arranged in the same way as is recited in
the claim, “the reference need not satisfy an ipsissimis verbis test.” In re
Gleave, 560 F.3d 1331, 1334 (Fed. Cir. 2009); In re Bond, 910 F.2d 831,
832–33 (Fed. Cir. 1990). Identity of terminology between the anticipatory
prior art reference and the claim is not required. Prior art references must be
“considered together with the knowledge of one of ordinary skill in the
pertinent art.” In re Paulsen, 30 F.3d 1475, 1480 (Fed. Cir. 1994) (quoting
In re Samour, 571 F3,d 559, 562 (CCPA 1978).
      A claim is unpatentable for obviousness under 35 U.S.C. § 103(a) if
the differences between the claimed subject matter and the prior art are
“such that the subject matter as a whole would have been obvious at the time
the invention was made to a person having ordinary skill in the art to which
said subject matter pertains.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,
406 (2007). The question of obviousness is resolved on the basis of
underlying factual determinations, including: (1) the scope and content of
the prior art; (2) any differences between the claimed subject matter and the
prior art; (3) the level of skill in the art; and (4) when in evidence, objective
indicia of non-obviousness, i.e., secondary considerations. Graham v. John
Deere Co., 383 U.S. 1, 17–18 (1966).
      Additionally, the obviousness inquiry typically requires an analysis of
“whether there was an apparent reason to combine the known elements in
the fashion claimed by the patent at issue.” KSR, 550 U.S. at 418 (citing In
re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006) (requiring “articulated

                                       17
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 21 of 54




IPR2017-01738
Patent 7,975,305 B2


reasoning with some rational underpinning to support the legal conclusion of
obviousness”)); see In re Warsaw Orthopedic, Inc., 832 F.3d 1327, 1333
(Fed. Cir. 2016) (citing DyStar Textilfarben GmbH & Co. Deutschland KG
v. C.H. Patrick Co., 464 F.3d 1356, 1360 (Fed. Cir. 2006)).
      To prevail on its challenges, Petitioner must demonstrate by a
preponderance of the evidence that the claims are unpatentable. 35 U.S.C.
§ 316(e); 37 C.F.R. § 42.1(d). “In an [inter partes review], the petitioner has
the burden from the onset to show with particularity why the patent it
challenges is unpatentable.” Harmonic Inc. v. Avid Tech., Inc., 815 F.3d
1356, 1363 (Fed. Cir. 2016) (citing 35 U.S.C. § 312(a)(3) (requiring inter
partes review petitions to identify “with particularity . . . the evidence that
supports the grounds for the challenge to each claim”)). This burden never
shifts to Patent Owner. See Dynamic Drinkware LLC v. National Graphics,
Inc., 800 F.3d 1375, 1378 (Fed. Cir. 2015) (citing Tech. Licensing Corp. v.
Videotek, Inc., 545 F.3d 1316, 1326–27 (Fed. Cir. 2008)) (discussing the
burden of proof in inter partes review). Furthermore, Petitioner does not
satisfy its burden of proving obviousness by employing “mere conclusory
statements.” In re Magnum Oil Tools Int’l, Ltd., 829 F.3d 1364, 1380 (Fed.
Cir. 2016).


                          B. Level of Skill in the Art
      Neither party articulates a proposed level of skill in the art in its
papers, but their respective experts address the issue. Ex. 1006 ¶¶ 20–21;

                                       18
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 22 of 54




IPR2017-01738
Patent 7,975,305 B2


Ex. 2008 ¶¶ 34–39. Petitioner’s expert, Dr. Spafford, asserts that a person of
ordinary skill in the art “would have been a person having at least a
bachelor-level degree in computer science and three years of experience in
the design and development of computer security/anti-virus software, or a
person with a Ph.D. in computer science and two-three years’ involvement
in academic research relating to computer virus detection and computer
security.” Ex. 1006 ¶ 20. Patent Owner’s expert, Dr. Medvidovic, asserts
that such a person “would be someone with a bachelor’s degree in computer
science or related field, and either (1) two or more years of industry
experience and/or (2) an advanced degree in computer science or related
field.” Ex. 2008 ¶ 36.
      Our analysis does not depend on nuanced distinctions in the level of
skill in the art, and we find the articulations by the two experts to be
generally similar. Moreover, Dr. Medvidovic specifically testifies that his
opinions “would be the same if rendered from the perspective of a person of
ordinary skill in the art set out by Dr. Spafford.” Id. ¶ 39. Accordingly, we
adopt the level of skill asserted by Dr. Spafford. We would, however, reach
the same result under either formulation.


                            C. Claim Construction
      In an inter partes review proceeding based on a petition filed prior to
November 13, 2018, the Board interprets claims of an unexpired patent
using the broadest reasonable construction in light of the specification of the

                                       19
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 23 of 54




IPR2017-01738
Patent 7,975,305 B2


patent in which they appear. See 37 C.F.R. § 42.100(b) (2016); Cuozzo
Speed Techs., LLC v. Lee, 136 S. Ct. 2131, 2144–46 (2016) (upholding the
use of the broadest reasonable interpretation standard). Under the broadest
reasonable interpretation standard, claim terms generally are given their
ordinary and customary meaning, as would be understood by one of ordinary
skill in the art at the time of the invention. In re Translogic Tech., Inc., 504
F.3d 1249, 1257 (Fed. Cir. 2007).


                       1. Previously Construed Terms
       Each of independent claims 1, 13, and 25 recites “a database of parser
and analyzer rules corresponding to computer exploits, . . . wherein the
parser and analyzer rules describe computer exploits as patterns of types of
tokens, tokens being program code constructs, and types of tokens
comprising a punctuation type, an identifier type and a function type.”
Ex. 1001, 29:49–56, 31:19–26, 32:28–35. In the Institution Decision, we
provided preliminary constructions of the following terms that appear within
this recitation:
 Term                Construction
 “database”          a collection of interrelated data organized according to
                     a database schema to serve one or more applications
 “parser rules”      patterns of tokens that form syntactical constructs of
                     program code
 “analyzer rules”    patterns of tokens that correspond to potential exploits
 “function type”     a form of keyword token that represents a function



                                       20
    Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 24 of 54




IPR2017-01738
Patent 7,975,305 B2


The parties do not dispute these constructions, and we adopt them for this
Decision. See, e.g., Tr. 8:25–9:1 (Petitioner stating “we believe they are
correct”); PO Resp. 14 (“Patent Owner applies these constructions herein”).


                          2. “selectively diverting”
      Independent claim 1 recites “selectively diverting incoming content
from its intended destination to said rule-based content scanner,” and claims
13 and 25 similarly recite “selectively diverting . . . the received incoming
content from its intended destination.” Ex. 1001, 29:65–66, 31:16–17,
32:25–26. Patent Owner proposes that “the term ‘selectively diverting
incoming content from its intended destination to said rule-based content
scanner’ means ‘making a choice between sending the incoming content to
the intended destination and the scanner’ and requires that at least some
incoming content will reach its intended destination without being diverted
to the rule-based content scanner.”4 PO Resp. 20–21. Patent Owner makes
several points in support of its proposed construction, relying on the plain
and ordinary language of the claim, related written description in the ’305
patent, and testimony of its expert, Dr. Medvidovic. Id. at 15–21. In
addition, Patent Owner contends that Petitioner’s declarant, Dr. Spafford,


4
  Petitioner alleges that Dr. Medvidovic “offer[s] three conflicting
definitions.” Reply 6. Although we recognize the variations in testimony
identified by Petitioner, we understand Patent Owner’s position to be that
advocated in its Response, and Dr. Medvidovic’s testimony is helpful in
evaluating that position.
                                      21
    Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 25 of 54




IPR2017-01738
Patent 7,975,305 B2


“agreed with Patent Owner’s proposed construction of the term” on cross-
examination. Id. at 16. Petitioner does not propose an alternative
construction for us to consider, but disputes aspects of Patent Owner’s
reasoning. See Reply 6–8.5
      In construing the phrase, our analysis addresses (1) the claim language
itself, (2) the written description of the patent, and (3) the testimony of the
parties’ experts. First, with respect to the claim language, independent claim
1 specifically recites “receiving incoming content from the Internet on its
destination to an Internet application running on the computer.” Ex. 1001,
29:46–48 (emphasis added). Independent claims 13 and 25 similarly recite
receiving content from the Internet “on its destination to an Internet
application.” Id. at 31:14–15, 32:23–24. At the oral hearing, the parties
agreed that the “destination” recited in this limitation corresponds to the
“intended destination” recited in the “selectively diverting” limitation. Tr.
43:5–26, 75:6–12. We agree that this is the natural reading of the claim, and


5
  Because Petitioner does not propose an explicit construction, Patent Owner
contends that “[o]n this basis alone, the claims should be found not-
unpatentable.” Sur-Reply 5 (citing 37 C.F.R. § 42.104(b)(3); ams AG v. 511
Innovations, Inc., Case IPR2016-01792, slip op. at 13 (PTAB Mar. 16,
2017) (Paper 15)). We disagree that the authority cited by Patent Owner—a
non-precedential Board decision not binding on this panel—stands for the
broad proposition that “where a claim term is in dispute, [and a petitioner]
does not provide an explicit claim construction or demonstrate that a plain
and ordinary meaning is appropriate, the proper disposition is a finding that
[the petitioner] did not meet its burden to define a disputed claim term.” See
id.
                                       22
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 26 of 54




IPR2017-01738
Patent 7,975,305 B2


it is consistent with the description of Figure 9 of the ’305 patent
(reproduced above), which explains that network traffic probe 920
“generally passes incoming network traffic to its destination, be it a browser,
e-mail client or other Internet application.” Ex. 1001, 19:35–38.
      Second, with respect to the written description of the ’305 patent, in
whose light we necessarily consider construction of the “selectively
diverting” limitation, Dr. Medvidovic makes the following observation
regarding Figure 9 (reproduced supra): “there are two arrows exiting the
network traffic probe, with one arrow leading to the internet applications
(intended destinations) and one arrow leading to the [adaptive rule-based]
scanner.” Ex. 2008 ¶ 54. From this, Dr. Medvidovic infers that the network
traffic probe thus “makes a choice to either divert incoming content from an
internet application to [the adaptive rule-based scanner].” Id. ¶ 55. “And,”
according to Dr. Medvidovic, “as a result of this choice, at least some
incoming content will reach its intended destination without being diverted
to the rule-based content scanner.” Id. We agree with this conclusion,
which is reinforced by the explanation in the ’305 patent that the network
traffic probe “generally passes incoming network traffic to its destination.”
Ex. 1001, 19:36–37.
      Third, Patent Owner contends that the cross-examination testimony of
Petitioner’s expert, Dr. Spafford, also supports its position that the word
“selectively” means “that only some incoming content is diverted.” PO
Resp. 15. We agree. On cross-examination, Dr. Spafford testified that

                                       23
    Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 27 of 54




IPR2017-01738
Patent 7,975,305 B2


“‘selectively’ means that there is some determination or choice being made”
and that “‘[d]iverting to’ means altering the flow of data control, whatever is
being diverted.” Ex. 2011, 25:19–23; see also id. at 26:5–10 (Dr. Spafford
agreeing that “selectively diverting term means that there’s a choice between
sending the incoming content to the rule-based content scanner or to the
intended destination”).6
      Petitioner responds to Patent Owner’s argument in two principal
ways. First, Petitioner notes that Dr. Medvidovic agrees that the “selectively
diverting” term should be construed the same way for all claims, despite
differences in the specific language of the three independent claims. Reply 7
(citing Ex. 1034, 136:9–18; Ex. 2008 § VI.A.). According to Petitioner,
“[c]laims 13 and 25 do not require that anything ‘reach its intended
destination,’ . . . nor even that there be a ‘choice’ made between the rules-




6
  Dr. Spafford testified that “intended destination” is “a somewhat vague
term,” but asserted that it can be understood as the “application it was
originally destined to go to.” Ex. 2011, 25:24–26:4. Although the term may
be vague when considering the “selectively diverting” limitation in isolation,
that vagueness is resolved when considering the claim as a whole. As we
discuss above, the parties agree that the “intended destination” is an Internet
application running on the computer, in accordance with a recitation that
appears elsewhere in each independent claim.
                                       24
    Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 28 of 54




IPR2017-01738
Patent 7,975,305 B2


based scanner and the destination.”7 Id. Petitioner thus contends that Patent
Owner’s proposed construction amounts to “engrafting such limitations onto
the term ‘selectively diverting,’” and “render[ing] superfluous the language
of claim 1 of ‘selectively diverting incoming content from its intended
destination to said rule-based scanner,’ while such limitations were
expressly omitted by the patentee for claims 13 and 25.” Id. (quoting Ex.
1001, 29:65–66 (emphasis by Petitioner)).
      This argument is not persuasive. Although claims 13 and 25 (unlike
claim 1) do not include the language “to said rule-based scanner” in their
version of the “selectively diverting” limitation, they both additionally recite
“scanning . . . the selectively diverted incoming content,” as an evident
parallel that accounts for the different statutory classes of the claims. Ex.
1001, 31:17–18, 32:27. In the context provided by this additional recitation,
we do not discern a meaningful difference in the requirements of the
independent claims as related to the “selectively diverting” limitation.
      Second, Petitioner emphasizes that Dr. Spafford introduced a nuance
by “clarifying that the diversion is only from ‘the path to the intended


7
  Petitioner also contends that claims 13 and 25 do not require that the
incoming content “‘pass directly’ to anything,” as Dr. Medvidovic asserts
elsewhere in his declaration. Reply 7 (quoting Ex. 2008 ¶ 83) (emphasis by
Petitioner)). But Patent Owner concedes that its proposed construction “is
concerned with where the incoming content is sent, whether or not the path
to the intended destination is ‘direct’ or whether there is some ‘intermediate
processing’ in between.” Reply 7; Sur-Reply 6; see Tr. 65:14–21. We
accordingly do not address this aspect of Petitioner’s argument.
                                        25
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 29 of 54




IPR2017-01738
Patent 7,975,305 B2


destination.’” Reply 8 (quoting Ex. 2011, 26:12 (emphasis by Petitioner)).
That is, Petitioner argues that its expert’s position is that “the content
continues along the path to the intended destination but that any number of
intervening actions (other servers, scans, complete blocking, etc.) may occur
along the way.” Id. This nuance is not dispositive in our analysis of the
prior art discussed below, and, as we note above, supra n.4, Patent Owner
concedes that there may be some intermediate processing. It necessarily
follows that any content that is not diverted from the path to its intended
destination will ultimately reach its intended destination.
      In light of these considerations, we construe the “selectively
diverting” limitation, for all claims, in a manner similar to Patent Owner’s
proposal as “making a choice between (1) sending the incoming content
along the path to the intended destination and (2) sending the incoming
content to the scanner, such that at least some incoming content will reach
its intended destination without being diverted to the rule-based content
scanner.”


                                  3. “exploit”
      The parties dispute construction of the term “exploit,” which is recited
in each of the challenged independent claims. PO Resp. 21–22; Reply 4–6;
Sur-Reply 2–5. Resolution of the parties’ disagreement on this point does
not impact our Decision, and we accordingly do not construe the term
explicitly. See Nidec Motor Corp. v. Zhongshan Broad Ocean Motor Co.,

                                       26
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 30 of 54




IPR2017-01738
Patent 7,975,305 B2


868 F.3d 1013, 1017 (Fed. Cir. 2017) (citing Vivid Techs., Inc. v. Am. Sci. &
Eng’g, Inc., 200 F.3d 795, 803 (Fed. Cir. 1999)) (only terms in controversy
need to be construed, and only to the extent necessary to resolve the
controversy).


                               D. Chandnani
                         1. Overview of Chandnani
      Chandnani “relates to the detection of script language viruses,”
particularly polymorphic script language viruses, which copy themselves
differently to change their signatures and make themselves appear different
each time they spread. Ex. 1013, 1:15–18, 2:54–56. Figure 2 of Chandnani
is reproduced below.




                                     27
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 31 of 54




IPR2017-01738
Patent 7,975,305 B2




Figure 2 provides a block diagram of a script language virus detection
apparatus. Id. at 4:11–13. The apparatus includes script language processor
51 and detection data processor 52, which are used in preparing data that are
subsequently used by detection engine 53 in performing a lexical analysis of
a data stream to detect viral code. Id. at 5:2–9. Aspects of the manner in
which the data are prepared for use by detection engine 53 are relevant to
understanding the operation of a lexical analyzer (not shown) in detection
engine 53.
      Two sets of data are prepared. First, language definition rules and
language check rules for respective target script languages are defined and
                                      28
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 32 of 54




IPR2017-01738
Patent 7,975,305 B2


stored in rule base 54. Id. at 5:41–44. Such rules respectively “describe the
constructs of the target script language and any relations between the
constructs” and “define characteristics of the target script languages [to]
differentiate one language (or group of languages) from another language (or
group of languages). Id. at 5:25–33. The rules are processed by script
language processor 51 to generate language description data for the target
script languages, and are stored in language description data module 55. Id.
at 5:44–49.
      Second, samples of polymorphic script language viral code are
collected over time and stored in code sample store 56. Id. at 6:59–61. The
samples are analyzed by detection data processor 52 to generate viral code
detection data that are stored in code detection database 57. Id. at 6:61–67.
Such analysis of the collected samples uses “pattern matching and/or CRC
signature checking.” Id. at 6:62–66. “Pattern matching” recognizes “a
pattern of (not necessarily sequential) characters or instructions that is found
in each instantiation of the associated virus.” Id. at 2:19–21. “CRC
signature checking” recognizes a “signature in the form of a 2-byte number
derived from the contents of the subject file.” Id. at 2:40–43. Chandnani
thus explains that “the viral code detection data may include multiple layers
of tests. Each of the tests may be specified as a token pattern match
methodology or a CRC signature check or a combination of token pattern
match and CRC signature check methodologies.” Id. at 7:1–5.



                                       29
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 33 of 54




IPR2017-01738
Patent 7,975,305 B2


      With such data prepared, detection engine 53 may analyze a data
stream generated from a potentially infected file, such as may be stored on a
hard disk or floppy disk, or received via a network like the Internet. See id.
at 4:35–40. Although Chandnani describes tokenization as part of that
process, that aspect of its description is not of particular relevance to our
analysis. See id. at 8:5–17. More relevantly, Chandnani describes analyzing
the data stream by (1) using the language description data stored in language
description database 55 to recognize the script language used in the data
stream; and (2) thereafter using the viral code detection data for the
recognized script language, stored in code detection database 57, to detect
viral code. Id. at 8:4–42. Chandnani summarizes the latter part of this
process as follows:
      [T]he code detection module 57 may include multiple entries,
      with each entry corresponding to one or more pattern matches
      and/or CRC signature checks to be performed in sequence for
      detection of a corresponding virus. The detection engine 53
      retrieves the entries of detection data in turn and performs the
      pattern match or CRC signature check corresponding to the
      retrieved detection entry, until a match is found. Depending on
      the data in the selected detection entry, a pattern match or CRC
      check on the generated token stream is attempted. If there is a
      match, viral code has been detected.

Id. at 8:32–42.
      That process is illustrated more fully by Figure 7 of Chandnani, which
is reproduced below.


                                       30
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 34 of 54




IPR2017-01738
Patent 7,975,305 B2




Figure 7 is a “flow chart of a method of detecting a script language virus.”
Id. at 4:26–27. As illustrated, the method loops through entries retrieved
from code detection database 57 at steps 41 and 42, performing either a
pattern match test or a CRC signature test, as determined at step 43 in
accordance with the prepared characteristics of the viral code detection data.
Id. at 8:44–56. If the test identifies a match, as checked at step 45 or 49,
depending on the type of test performed, viral code is signaled at block 46.

                                       31
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 35 of 54




IPR2017-01738
Patent 7,975,305 B2


Id. at 8:59–60. Otherwise, if no match is identified, the method returns to
step 42 to select another detection data entry to perform another test. Id. at
8:56–59.


                     2. Independent Claims 1, 13, and 25
      Our analysis focuses on the dispositive issue of whether Chandnani
discloses the “selectively diverting” limitation of the independent claims.
According to the Petition, “Chandnani teaches two types of selective
diversion of incoming content, either of which satisfies the claim limitations
of the ’305 patent.” Pet. 34. These may be characterized as respectively
relying on explicit and inherent teachings of Chandnani.


                             a. Explicit Teachings
      According to Petitioner, Chandnani explicitly “teaches selectively
diverting only a subset of incoming data to the lexical analysis engine” in
connection with the disclosure related to Figure 7, reproduced above. Id. at
35. In advancing this contention, the Petition respectively draws
correspondences between the “network traffic probe” and “rule-based
content scanner” recited in independent claim 1 and blocks 43 and 44 of
Chandnani’s Figure 7. Id.; Reply 9. With such correspondences, the
Petition argues that “depending on the determination made by the network
traffic probe, which has intercepted the file prior to it being
stored/copied/executed/opened on the computer by step 43, only some data

                                       32
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 36 of 54




IPR2017-01738
Patent 7,975,305 B2


is diverted to the lexical analyzer before it is allowed to reach its intended
destination.” Pet. 35 (citing Ex. 1006 ¶ 71). Petitioner’s Reply elaborates:
“Chandnani at box 43 of Figure 7 performs a CRC check (similar to the pre-
scanner of the ’305 patent) and then either diverts some content to the rule-
based scanner (box 44) or allows the content to continue along the path to
the intended destination.” Reply 10.
      We are not persuaded by Petitioner’s analysis that Chandnani teaches
this limitation. The problem with Petitioner’s analysis is that it obscures the
fact that the independent claims are explicit with respect to what the
“intended destination” is. As we note above, the “intended destination” is
“an Internet application running on the computer.” See Ex. 1001, 29:47–48,
31:15, 32:23–24. The decision made at block 43 of Chandnani’s Figure 7,
i.e., whether to run a lexical analysis using pattern-match detection at block
44 or to run a CRC signature check at block 48, may properly be
characterized as “selective.” See Ex. 2011, 60:14–17 (Petitioner’s expert,
Dr. Spafford, agreeing that block 43 “makes a choice between applying a
CRC check and a token pattern match”). But the claims require more. They
are specific that the selective diversion be from the path to the Internet
application running on the computer.
      We agree with Patent Owner that “[s]ignaling of viral code is not an
intended destination,” as the term is used in the claims, “let alone the
Internet application that Petitioner agrees is the intended destination recited
in the claims of the ‘305 Patent.” Sur-Reply 12 (citing Reply 11). We thus

                                       33
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 37 of 54




IPR2017-01738
Patent 7,975,305 B2


also agree with Patent Owner that Petitioner is incorrect in characterizing
Chandnani as teaching that “only some data is diverted to the lexical
analyzer before it is allowed to reach its intended destination.” See Pet. 35;
PO Resp. 32.
      That is, we disagree with Petitioner that “if the content passes the
CRC check of Chandnani, just like pre-scanner 150 of the ’305 patent, the
content will continue on its path to the intended destination.” Reply 11.
Rather, Figure 7 of Chandnani illustrates a loop in which sequential
detection data entries of an incoming stream are either subject to a pattern-
match analysis or a CRC analysis. The same subsequent actions are
available, regardless of which type of analysis is performed: either the
check fails and the detection of viral code is signaled at block 46 or the
check passes and the next detection data entry is selected at block 42 for
analysis. Ex. 1013, 8:43–60. Figure 7 of Chandnani does not show
explicitly what happens after all detection data entries have been analyzed,
but implies that the stream is only allowed to continue on its path to the
intended destination if all entries pass their respective analyses. See id. If




                                       34
    Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 38 of 54




IPR2017-01738
Patent 7,975,305 B2


any one of those entries fails, detection of viral code is signaled, as indicated
at block 46.8 See id.
      Accordingly, we find that block 43 of Chandnani’s Figure 7, and
related description, does not disclose “selectively diverting incoming content
from its intended destination,” as recited in independent claim 1 and as
similarly recited in independent claims 13 and 25.


                            b. Inherent Teachings
      The Petition contends that, because Chandnani expressly states that its
“disclosure relates to the detection of script language viruses,” “Chandnani
could be viewed as teaching diversion of only script languages to its rule-
based scanner.” Ex. 1013, 1:15–16 (emphasis added); Pet. 34 (citing Ex.
1013, 1:15–16, abst., Fig. 6; Ex. 1006 ¶ 70). Neither the Petition, nor the
cited supporting testimony of Dr. Spafford, provides sufficient facts or
reasoning to support the contention. The Institution Decision expressed our


8
  Patent Owner asserts that “[g]iven the sequential nature of these tests, and
the fact that these tests are always conducted before allowing a program to
reach any intended destination, Chandnani will always perform a pattern
match test ‘before the file is stored/copied/executed/opened on the
computer.’” PO Resp. 34 (emphasis added). Dr. Medvidovic makes a
similar assertion. Ex. 2008 ¶ 87. This assertion appears not to account for
the special case in which all viral code detection data stored in code
detection database 57 are analyzed using CRC signature checking. But as
Patent Owner explained at the oral hearing, in that special case, “there’s not
even a rule-based scanner to divert to” as the claim requires. See Tr. 46:16–
48:13.
                                        35
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 39 of 54




IPR2017-01738
Patent 7,975,305 B2


preliminary conclusion that “[s]uch speculation as to how a person of skill in
the art ‘could’ have understood Chandnani is insufficient to support an
anticipation challenge.” Dec. 20, n.2 (citing Verdegaal Bros. v. Union Oil
Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987)).
      Despite our preliminary conclusion, and notwithstanding the cursory
treatment of this theory in the Petition, this argument received significant
attention during the trial, including extended cross-examination of both
sides’ experts. See PO Resp. 35–36; Reply 12–13; Sur-Reply 14–16; Ex.
1034, 206:6–214:25; Ex. 2027, 11:12–12:23, 16:19–17:9, 21:8–60:5. In
addition, the argument developed from its initial presentation, with Dr.
Spafford attesting that his original statement “was unclear” and “correct[ing]
[his] former testimony to state that not only ‘could’ a person of ordinary skill
reasonably had such an interpretation, but a person of skill in the art at the
relevant time . . . would have understood the disclosure of Chandnani in just
such a manner.” Ex. 1032 ¶¶ 3, 5.
      Dr. Spafford identifies several aspects of a skilled artisan’s knowledge
that he asserts support his corrected statement: (1) “lexical analysis could
not be performed for a language for which there was no pre-existing viral
code detection data,” id. ¶ 6; (2) “the teaching of Chandnani could not be
used for non-script related files,” id. ¶ 7; (3) “to create a commercially viable
anti-malware software product it must include various techniques for
analyzing different types of incoming content,” id. ¶ 8; (4) “if a binary file
were sent to Chandnani, not only would that file not be processed by the

                                       36
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 40 of 54




IPR2017-01738
Patent 7,975,305 B2


methods in Chandnani, but such processing would be a waste of computing
resources,” id. ¶ 9; and (5) “there is no error checking disclosed in
Chandnani to determine if the file received is one that could actually be
parsed by the techniques taught by Chandnani,” id. ¶ 10. In light of these
various pieces of knowledge, Dr. Spafford’s “corrected” testimony
concludes that “one of skill in the art would have understood that Chandnani
inherently discloses selectively diverting only selected script files to the
scanning engine and allowing all other file types to bypass Chandnani.” Id.
¶ 11 (emphasis added).
      The original Petition does not express Petitioner’s argument in terms
of inherency, but it is unambiguous from Dr. Spafford’s later testimony that
inherency is a fundamental basis for his conclusion. In addition, Petitioner
makes no argument that diversion only of selected script files to the
scanning engine is taught expressly by Chandnani, and it is well-settled that
“[a] claim is anticipated only if each and every element as set forth in the
claim is found, either expressly or inherently described, in a single prior art
reference.” Verdegaal, 814 F.2d at 631. Accordingly, we treat Petitioner’s
more developed argument as an inherency argument. See Reply 12
(addressing “Patent Owner’s contention that Chandnani does not inherently
disclose diversion of non-script language content”).
      “To establish inherency, the extrinsic evidence must make clear that
the missing descriptive matter is necessarily present in the thing described in
the reference, and that it would be so recognized by persons of ordinary

                                       37
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 41 of 54




IPR2017-01738
Patent 7,975,305 B2


skill. Inherency, however, may not be established by probabilities or
possibilities. The mere fact that a certain thing may result from a given set
of circumstances is not sufficient.” In re Robertson, 169 F.3d 743, 745 (Fed.
Cir. 1999) (citations and internal quotations omitted). In this context, Dr.
Medvidovic provides relevant testimony. In addressing the “selectively
diverting” limitation, Dr. Medvidovic testifies unequivocally that
“Chandnani scans all files.” Ex. 2008 ¶ 67. This statement was challenged
by Petitioner on cross-examination, and Dr. Medvidovic explained that
Chandnani “talks about using scripting code . . . but it doesn’t talk about any
other code other than scripts coming in. In other words, whatever is coming
in to the top of Figure 7, the only thing Chandnani ever talks about is the
code that it actually does scan.” Ex. 1034, 210:24–212:7. In addition, when
asked on cross-examination whether he would “expect Chandnani to be able
to process nonscript files,” Dr. Medvidovic replied that “[i]t’s possible it
might,” and that Chandnani includes “description that suggests that it might”
when identifying keywords that are “not necessarily associated just with
scripts.” Ex. 1034, 209:8–21. That is, according to Dr. Medvidovic,
Chandnani does not exclude the scanning of non-script-language content as
an inherency argument requires.
      Dr. Spafford’s testimony on this point is also problematic because Dr.
Spafford reaches the conclusion that “the above described aspects of
Chandnani demonstrate that one of skill in the art would have understood
that the content coming into the scanner in Chandnani has already been

                                       38
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 42 of 54




IPR2017-01738
Patent 7,975,305 B2


specifically selected such that only script files (and only the types of script
files that can be processed by Chandnani) are diverted to the scanning
engine in Chandnani.” Ex. 1032 ¶ 11 (emphasis added; emphasis by Dr.
Spafford omitted). That is, Dr. Spafford describes Chandnani as “only one
part of a multi-layered approach to malware detection” such that there might
be some preselection of content. Id. ¶ 10. Neither Dr. Spafford nor
Petitioner identifies a “network traffic probe” that is “operatively coupled to
said network interface and to said rule-based content scanner,” and that
inherently performs such preselection, as would be required by independent
claim 1 under this theory. See Ex. 1001, 29:63–67.
      More important, all the independent claims require selective diversion
of “incoming content” or “received incoming content.” Id. at 29:65,
31:15–16, 32:25. The preselection of content described by Dr. Spafford is
inconsistent with this requirement because, even under that theory, all
“incoming content” is subject to scanning in Chandnani.
      Petitioner summarizes its argument by relying on Dr. Spafford’s
corrected testimony, in combination with pervasive references in Chandnani
to “script language viruses,” to conclude that “[a]nalyzing anything other
than script language files with Chandnani would provide no benefit and
would instead result in drawbacks and potential errors.” Reply 13 (citing




                                       39
    Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 43 of 54




IPR2017-01738
Patent 7,975,305 B2


Ex. 1032 ¶¶ 7–9)9. But rather than establishing inherency of the “selectively
diverting” limitation, such an argument merely amounts to a suggestion that
the teachings of Chandnani could be modified to exclude scanning of
nonscript content to mitigate those potential drawbacks. And whatever
ambiguities might exist with respect to whether the Petition sets forth
anticipation or single-reference obviousness grounds with respect to certain
dependent claims, there is no dispute that the Petition unambiguously relies
on Chandnani for anticipation of the independent claims. See, e.g., Tr.
31:3–5 (“We believe claim 1’s anticipated by Chandnani. We don’t think
there’s anything in claims 13 or 25 that is narrow[er] or that would save
either of those claims.”).


                                 c. Summary
      For the foregoing reasons, we find that Petitioner does not
demonstrate, by a preponderance of the evidence, that Chandnani describes,
expressly or inherently, the “selectively diverting” limitation of the
independent claims. Accordingly, we conclude that Petitioner does not



9
  Petitioner appears to argue that “the legal construct of statutory
interpretation, expressio unius est exclusio alterius,” supports its argument.
Reply 13. But Petitioner cites to no authority that explains the application of
such a doctrine of statutory interpretation to understanding the disclosure of
a prior-art patent document. In particular, Petitioner does not sufficiently
explain the interplay of that doctrine with the patent doctrine of inherency,
which its argument invokes.
                                       40
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 44 of 54




IPR2017-01738
Patent 7,975,305 B2


demonstrate, by a preponderance of the evidence, that independent claims 1,
13, or 15 are anticipated by Chandnani.


                    3. Dependent claims 2–12 and 14–24
      Each of dependent claims 2–12 and 14–24 depends, directly or
indirectly, from independent claim 1 or 13. Ex. 1001, 30:47–31:10, 31:31–
32:19. Petitioner’s arguments for these claims do not present any alternative
theory that addresses the “selectively diverting” limitation of the underlying
independent claims. See Pet. 36–41. This is true regardless of whether the
challenges to claims 4–12 and 16–24 are considered as anticipation
challenges or as obviousness challenges. Petitioner’s analysis of the
dependent claims is thus insufficient for the same reasons as its analysis of
the independent claims.
      We conclude that Petitioner does not demonstrate, by a preponderance
of the evidence, that claims 2–12 and 14–24 are unpatentable over
Chandnani.


                                  E. Freund
                           1. Overview of Freund
      Freund describes “system[s] and methods for client-based monitoring
and filtering of access, which operates in conjunction with a centralized
enforcement supervisor.” Ex. 1014, 3:51–54. Figure 3A of Freund is
reproduced below.

                                      41
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 45 of 54




IPR2017-01738
Patent 7,975,305 B2




Figure 3A provides an overview of Internet-based client/server system 300,
which includes multiple clients 310 connected to network 320, with network
320 itself communicating with Internet 340 through firewall 330. Id. at
14:52–15:11. Each client 310 includes a client-side monitoring component
311 (“Client Monitor”) for monitoring Internet access. Id. at 14:59–62.
      Of particular relevance is Freund’s description of “a method . . . for
interpreting protocol commands,” illustrated in Figures 12A–C. See id. at
6:62–64. A portion of the flowchart illustrating that method, Figures 12A
and 12B, is reproduced below.


                                      42
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 46 of 54




IPR2017-01738
Patent 7,975,305 B2




Figures 12A (left) and 12B (right) illustrate a portion of Freund’s method for
interpreting protocol commands, such as a typical HTTP “GET” request. Id.
at 29:18–19. As Freund explains, “[a]t any time during the method, the
Client Monitor can fail or redirect a call.” Id. at 29:20–21.
      At step 1211 of Figure 12B, an application makes a “call” with the
GET command to download a file, foo.html (“GET foo.html”). Id. at
29:43–44. But prior to making that call, the Client Monitor performs certain
checks. For example, at step 1202 of Figure 12A, “the Client Monitor

                                      43
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 47 of 54




IPR2017-01738
Patent 7,975,305 B2


intercepts the call and checks the rules and application database to see if the
application or a specific version of the application has Internet access
rights.” Id. at 29:25–28. If not, the Client Monitor fails the call at step
1203. Id. at 29:28–29. In addition, at step 1205, “the Client Monitor
intercepts the call and checks if the application or user has the right to
continued use of the Internet.” Id. at 29:30–32. If not, the Client Monitor
fails the call at step 1206. Further, at steps 1208–1210 (straddling Figures
12A and 12B), the call may be failed or redirected if the Client Monitor
determines that the application does not have necessary access right or the
user does not have the right to continued Internet use. Id. at 29:35–43.
      After issuing the GET command at step 1211, the Client Monitor
determines the protocol to be used at step 1212, checks whether the
application has the right to use HTTP at step 1213, and checks whether the
user has the right to download .html files at step 1214. Id. at 44–52. If these
checks do not also pass, the Client Monitor fails or redirects the call at step
1215. If the checks pass, the Client Monitor loads the content driver for
.html files at step 1216 and “passes the contents to the content driver” for
parsing and checking for components known or suspected to cause security
problems. Id. at 29:54–30:1.


                     2. Independent Claims 1, 13, and 25
      The Petition challenges independent claims 1, 13, and 25 for
obviousness over the combination of Freund and Chandnani. Pet. 42–56. In

                                       44
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 48 of 54




IPR2017-01738
Patent 7,975,305 B2


doing so, Petitioner contends that all limitations of the independent claims
are taught by Freund, but relies on Chandnani “[t]o the extent Freund is
deemed not to explicitly teach that its parser and analyzer rules include a
punctuation type, an identifier type, and a function type.” Id. at 51. That is,
the only limitation of the independent claims for which the Petition relies on
any teaching outside of Freund is that “the parser and analyzer rules describe
computer exploits as patterns of types of tokens, tokens being program code
constructs and types of tokens comprising a punctuation type, an identifier
type and a function type.” See Ex. 1001, 29:52–56, 31:23–27, 32:31–35.
      In addressing the “selectively diverting” limitation discussed for the
grounds based on Chandnani alone, the Petition draws a correspondence
between the “rule-based scanner” recited in claim 1 and the “content driver”
described by Freund. Pet. 55. With this correspondence, Petitioner focuses
its argument on the behavior described above with respect to Figures 12A
and 12B of Freund. Id. In doing so, Petitioner contends that the “selectively
diverting” limitation is met because Freund’s Client Monitor sometimes fails
or redirects the call to the GET command, and sometimes passes the call by
allowing content to be passed to the content driver. Id.
      We agree with Patent Owner that “[t]his disclosure does not teach
selectively diverting incoming content to a content scanner at least because
every single incoming HTML file is sent to the content driver.” PO Resp.
45. That is, all incoming HTML files are subject to processing by the
content driver because, if the user or computer does not have the right to

                                      45
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 49 of 54




IPR2017-01738
Patent 7,975,305 B2


download .html files, the GET command that is intercepted at step 1212 of
Freund is never sent to the host, and the host never sends the contents of
foo.html. See id. at 46 (citing Ex. 1014, 29:43–60). Accordingly, we find
that Freund does not disclose the “selectively diverting” limitation of the
independent claims.
      In its Reply, Petitioner presents a significant shift in position. Rather
than relying on Freund for all limitations, except one related to parser and
analyzer rules, the Reply takes the position that Chandnani discloses all
limitations and that “[t]o the extent that Chandnani is not viewed by the
Board as disclosing selectively diverting incoming content from the intended
destination and to its rule-based scanner, then Freund discloses that feature.”
Reply 18–19. But the Petition does not present a theory that relies on
Chandnani for all limitations except the “selectively diverting” limitation,
nor any reasoning how or why a person of skill in the art would have
combined what Petitioner purports to be such a teaching into the systems
and methods described by Chandnani. See Pet. 60–62 (addressing
combination of Freund and Chandnani relying on argument directed to
parser and analyzer rules: “Such a[] person of ordinary skill also would
have understood that in parsing and tokenizing the incoming data, it would
have been necessary to identify token types corresponding to punctuation,
function types and identifiers (e.g., expressions), as taught in Chandnani.”).
      We find that Petitioner’s argument regarding the combination of
Chandnani with Freund’s purported disclosure of the “selectively diverting”

                                      46
     Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 50 of 54




IPR2017-01738
Patent 7,975,305 B2


limitation is a new argument, and we accordingly limit our consideration of
it. “A reply may only respond to arguments raised in the corresponding . . .
patent owner response.” 37 C.F.R. § 42.23(b). As the Board’s 2018
Revised Trial Practice Guide10 explains, “[w]hile replies . . . can help
crystalize issues for decision, a reply . . . that raises a new issue or belatedly
presents evidence may not be considered.” Trial Practice Guide Update, 15.
“Examples of new issues are new theories or arguments necessary to make
out petitioner’s case-in-chief for the unpatentability of an original or
proposed substitute claim.” Id. (citing Intelligent Bio-Systems, Inc. v.
Illumina Cambridge Ltd., 821 F.3d 1359, 1369–70 (Fed. Cir. 2016)).
       Nevertheless, we note that this new theory is inconsistent with our
finding that Freund does not disclose the “selectively diverting” limitation
recited in the independent claims. And Petitioner’s new theory is defective
because it insufficiently explains how or why a person of ordinary skill in
the art would make the proposed combination.
       For these reasons, we conclude that Petitioner does not demonstrate,
by a preponderance of the evidence, that independent claims 1, 13, or 25 are
unpatentable under 35 U.S.C. § 103(a) over Freund and Chandnani.




10
  The Trial Practice Guide Update is available at
https://www.uspto.gov/sites/default/files/documents/2018_Revised_Trial_Pr
actice_Guide.pdf

                                        47
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 51 of 54




IPR2017-01738
Patent 7,975,305 B2


                    3. Dependent Claims 2–12 and 14–24
      Each of dependent claims 2–12 and 14–24 depends, directly or
indirectly, from independent claim 1 or 13. Ex. 1001, 30:47–31:10, 31:31–
32:19. Petitioner’s arguments for these claims do not present any alternative
theory that addresses the “selectively diverting” limitation of the underlying
independent claims. See Pet. 56–60. Petitioner’s analysis of the dependent
claims is thus insufficient for the same reasons as its analysis of the
independent claims.
      We conclude that Petitioner does not demonstrate, by a preponderance
of the evidence, that claims 2–12 and 14–24 are unpatentable under 35
U.S.C. § 103(a) over Freund and Chandnani.


                      F. Other Patent Owner Arguments
      Patent Owner contends that secondary considerations support its
position that the challenged claims are patentable: “Indeed, [Patent
Owner’s] patented inventions have received much praise and commercial
success that Petitioner fails to acknowledge. This evidence on its own is
enough to overcome Petitioner’s challenges to the obviousness of the ‘305
Patent.” PO Resp. 54–55 (citing Institut Pasteur & Université Pierre et
Marie Curie v. Focarino, 738 F.3d 1337, 1346 (Fed. Cir. 2013)). Because
we find Petitioner’s case-in-chief to be insufficient, we do not reach these
arguments.



                                       48
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 52 of 54




IPR2017-01738
Patent 7,975,305 B2


      In addition, Patent Owner challenges certain procedural aspects of this
proceeding by contending that (1) the Board’s modified Institution Decision
(Paper 19) is untimely, PO Resp. 23–24; and (2) the Board failed to satisfy
due-process requirements, failed to comport with 35 U.S.C. § 316(b), and
abused its discretion by substituting Judge Arpin with Judge Giannetti on the
panel, id. at 24–26. Also because we find Petitioner’s case-in-chief to be
insufficient, we do not reach these arguments.


                                 IV. ORDER
      It is
      ORDERED that Patent Owner’s Motion for Entry of Default
Protective Order and to Seal (Paper 32) is granted;
      FURTHER ORDERED that the Board’s Default Protective Order
(Exhibit 2026) is hereby entered;
      FURTHER ORDERED that the unredacted version of Patent Owner’s
Response (Paper 30) and the restricted version of Exhibit 2012 remain
sealed;
      FURTHER ORDERED that Petitioner’s Motion to Exclude Evidence
(Paper 46) is denied;
      FURTHER ORDERED that Patent Owner’s Motion to Exclude
Evidence (Paper 47) is denied;




                                     49
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 53 of 54




IPR2017-01738
Patent 7,975,305 B2


      FURTHER ORDERED that, under the standard of a preponderance of
the evidence, claims 1–25 of U.S. Patent No. 7,975,305 B2 have not been
shown to be unpatentable; and
      FURTHER ORDERED that, because this is a final written decision,
parties to this proceeding seeking judicial review of our decision must
comply with the notice and service requirements of 37 C.F.R. § 90.2.




                                     50
   Case 4:17-cv-06946-JST Document 103 Filed 01/24/19 Page 54 of 54




IPR2017-01738
Patent 7,975,305 B2


PETITIONER
Nicola Pisano
Christopher Bolten
Scott Penner
FOLEY & LARDNER LLP
npisano@foley.com
cbolten@foley.com
spenner@foley.com

PATENT OWNER
James Hannah
Jeffrey Price
KRAMER LEVIN NAFTALIS & FRANKEL LLP
jhannah@Kramerlevin.com
jprice@kramerlevin.com




                                 51
